DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 01/27/2022 following the Requirement for Restriction/Election of 11/29/2021. Claims 2-9, 11-18 and 20-21 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13) in the reply filed on 01/27/2022 is acknowledged.  The traversal is on the ground(s) that “a search and examination of the entire application could be accomplished without a serious burden on the Examiner since the multiple embodiments identified of record would seemingly encompass a common field of search”.  This is not found persuasive because Group I relates to a bulkhead of a wind turbine blade, Group II relates to a method of assembling a bulkhead for a wind turbine blade, Group III relates to a lifting device which is for installing a bulkhead. Group III is markedly different from Group I and II, as it relates to a device that is used in conjunction with a suitable bulkhead. Searching for Group III would deviate significantly as it relates to lifting devices. Searching for Group II would differ from Group I in that Group I does not require assembly steps on how the bulkhead is installed into the wind turbine blade. 
Applicant's point that “this particular sub-combination is clearly essential to each of claims 1, 14, and 19 (i.e. Groups I, II and II) and, as such, the inventions ‘are not distinct and a requirement for restriction must not be made or maintained’ (See MPEP 35 § 806.05(c)(I))” was not found persuasive by the Examiner. Since the instant application is a national stage application submitted 35 USC § 371 (unity of invention analysis) as compared to nation applications filed under 35 USC § 111(a) (independent and distinct analysis), the section cited by Applicant is not applicable to the instant application which is a Patent Cooperation Treaty Application where the “unity of invention analysis” is required; support for this can be found in MPEP 823 “Unity of Invention Under the Patent Cooperation Treaty”. See MPEP Chapter 1800, in particular MPEP § 1850, § 1875, and § 1893.03(d), for a detailed discussion of unity of invention under the Patent Cooperation Treaty (PCT).
Applicant's election of group 1 is acknowledged. It is noted that Applicant has amended previously independent claim 14 from group II to depend from claim 1 of group I. However, claim 1 is anticipated herein and as such cannot be a special technical feature. Since the shared features of claim 1 and claim 14 are not special technical features in view of CN 205154494, the restriction requirement is maintained and made final. However, it is noted that as claim 14 is a method claim should claim 1 at a future point be found allowable, claim 14 would be rejoined and fully examined at that time. As noted in MPEP 823, rejoinder of nonelected inventions (MPEP § 821.04) generally applies to national stage applications submitted under 35 U.S.C. 371. MPEP 821.04(b) related to “rejoinder of Process Requiring an Allowable Product”.  
The requirement is still deemed proper and is therefore made FINAL.

Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/27/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term is used in the limitation “has inner dimensions substantially equal to or greater than inner dimensions of at least one opening”; the phrase substantially makes it unclear what the metes and bounds of the range is.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN205154494U, herein referenced as Deng.
Regarding Claim 1, Deng recites a bulkhead unit (see fig. 2) for a wind turbine blade (1 fig. 1), the wind turbine blade comprising a blade shell (see shell of blade 1 in fig. 2) defining a blade root portion having an inner blade surface (see inner blade surface of root portion of blade 1 in fig. 2), 
wherein the bulkhead unit comprises a bulkhead element (baffle 2 fig. 2) substantially extending in a radial direction (baffle 2 shown to extend radially from axis shown in if 2), the bulkhead element (2 fig. 2) having a first side surface and a second side surface (tip facing surface and root facing surface of baffle 2 in fig. 2) facing in opposite longitudinal directions and a first peripheral edge facing the inner blade surface of the wind turbine blade when installed (outer edge of baffle 2 fig. 2), wherein outer dimensions of the bulkhead element substantially corresponds to inner dimensions of the blade root portion (“2 is provided with a central circular opening structure, and its diameter is the inner diameter of a lumen of the root piece coincide” page 3 para. 6), characterised in that the bulkhead unit further comprises a frame structure (see blower brackets/supports 8 and connect channel-section steel 5 in figs. 2 and 5) extending in the radial direction (5 and 8 are shown to extend radially in fig. 5), the frame structure is configured to be attached to at least the bulkhead element (5 and 8 is shown to be attached to baffle 2 via bolts in figs. 2 and 5) and to arranged relative to said first or second side surface (see fig. 2), wherein said frame structure is configured to provide support for mounting of additional components (5 and 8 are shown to provide support/structure for mounted components in figs. 2 and 5).

Regarding Claim 3, Deng recites the bulkhead unit according to claim 1, characterised in that the frame structure has a second peripheral edge (see longitudinal ends of 5 in fig. 5) facing the inner blade surface (shown in fig. 5) of the wind turbine blade (1 fig. 1), when installed, wherein said second peripheral edge is retracted relative the first peripheral edge (the longitudinal ends of 5 are shown to be retracted radially from the peripheral edge of baffle 2 as shown in fig. 5).

Regarding Claim 9, Deng recites the bulkhead unit according to claim 1, characterised in that the frame structure is positioned on one side of the bulkhead element (brackets 8 and steel 5 is shown to be on the tip side of the baffle 2 in fig. 2) and at least one of said additional components is positioned on an opposite side of the bulkhead element (see blower connection port between blower 6 and heater 4 in fig. 2, shown to be on the root side of baffle 2 in fig. 2; “heater 4 is connected to a blower connection port 6 and the port is aligned with the fixing bolts connecting the two” pg. 4 para. 3).

Regarding Claim 10, Deng recites a wind turbine blade (1 fig. 1) extending from a blade root (101 fig. 1) to a tip end (102 fig. 1) in a longitudinal direction and further from a leading edge to a trailing edge in a chordwise direction (see leading and trailing edge of blade 1 in fig. 1), the wind turbine blade comprising a blade shell having an inner surface and an outer surface (see inner surface and outer surface of blade 1 in fig. 1) defining a pressure side and a suction side, the blade shell comprises a blade root portion extending from the blade root (see blade root portion in fig. 2), wherein a bulkhead unit (shown in fig. 2) is arranged within the blade root portion and attached to the blade shell (bulkhead assembly shown to be attached to blade 1 in fig. 2), characterised in that the bulkhead unit is configured according to claim 1 (see rejection of claim 1 above).

Regarding Claim 11, Deng recites the wind turbine blade according to claim 10, characterised in that at least one heater or blower unit (see blower 6 fig. 2) forming part of a de-icing system is arranged within the wind turbine blade (blower 6 and heater 4 are shown to be within blade 1 in fig. 2), wherein said at least one heater or blower unit is mounted to the frame structure of the bulkhead unit (blower 6 is shown to be mounted to 5 and 8 in fig. 2).

Regarding Claim 12, Deng recites the wind turbine blade according to claim 11, characterised in that said at least one heater or blower unit (6 fig. 2) and the frame structure (5 and 8 fig. 2) are positioned on opposite sides or on the same side of the bulkhead element (blower 6 are shown to be on the same side of baffle 2 as 5 and 8 in fig. 2).

Regarding Claim 13, Deng recites the wind turbine blade according to claim 11, characterised in that further additional components (see connection port between heater 4 and blower 6 in fig. 2; shown to be mounted to 5 in fig. 2) are mounted to the frame structure, wherein said further additional components form part of at least one further system (connection port between blower 6 and heater 4 is shown in if 2 to form a part of the air transfer means in fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng, as applied above in claim 1, in view of US 2015/0267680, herein referenced as Saini.
Regarding Claim 2, Deng recites the bulkhead unit according to claim 1, but fails to anticipate said unit characterised in that the bulkhead element comprises at least one peripheral flange configured to be attached to the blade shell of the wind turbine blade, wherein said at least one peripheral flange projects in one longitudinal direction from the first or second side surface.
Deng and Saini are analogous art in that both relate to the field of endeavor of bulkhead units.
Saini teaches of at least one peripheral flange (see sealing flange 32 fig. 5) configured to be attached to the blade shell (34 fig. 5; “sealing flange 32 extends about the periphery of the bulkhead 22, and is secured to the internal surface of the wall 34 of the shell of the wind turbine blade 10” para. 98) of the wind turbine blade (10 fig. 5), wherein said at least one peripheral flange projects in one longitudinal direction from the first or second side surface (sealing flange 32 shown to project longitudinally from the side 22a and 22b of bulkhead 22 in fig. 5). Saini teaches that a “sealing member may be located around the periphery of the bulkhead, to ensure that the bulkhead is watertight” in para. 3.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the invention of Deng with the sealing flange from Saini so as to ‘ensure the bulkhead is watertight’ as taught by Saini.

Regarding Claim 8, the combination of Deng and Saini comprises the bulkhead unit according to claim 2, characterised in that said frame structure is contacting or spaced apart from the first or second side surface, wherein the frame structure is attached to at least the at least one peripheral flange or a central part of the bulkhead element.

Regarding Claim 7, Deng recites the bulkhead unit according to claim 1, characterised in that the bulkhead element comprises a central part (baffle 2 forming a central part in fig. 5).
However, Deng fails to anticipate the bulkhead element having a peripheral part, wherein said central part is configured to be attached to said peripheral part. 
Deng and Saini are analogous art in that both relate to the field of endeavor of bulkhead units.
Saini teaches wherein a bulkhead element comprises a central part (see bulkhead 22 fig. 5) and a peripheral part (sealing flange 32 fig. 5; “sealing flange 32 extends about the periphery of the bulkhead 22, and is secured to the internal surface of the wall 34 of the shell of the wind turbine blade 10” para. 98), wherein said central part is configured to be attached to said peripheral part (bulkhead 22 is shown to be attached to the sealing flange 32 in fig. 5). Saini teaches that a “sealing member may be located around the periphery of the bulkhead, to ensure that the bulkhead is watertight” in para. 3.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the baffle of Deng with the sealing flange from Saini so as to ‘ensure the bulkhead is watertight’ as taught by Saini.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0164144, herein referenced as Bendel, in view of US 2009/0242701, herein referenced as Kondo.
Regarding Claim 1, Bendel recites a bulkhead unit (shown in fig. 2) for a wind turbine blade (14 fig. 2), the wind turbine blade comprising a blade shell (see shell of blade 14 in fig. 2) defining a blade root portion (rotor blade root 16 fig. 2) having an inner blade surface (see inner surface of blade 14 in fig. 2), 
wherein the bulkhead unit comprises a bulkhead element (bulkhead 22 fig. 2 shown to extend substantially radially) substantially extending in a radial direction, the bulkhead element (22 fig. 3) having a first side surface and a second side surface facing in opposite longitudinal directions (see sides of bulkhead 22 in fig. 3; on side facing the tip and the other facing towards the root end in fig. 2) and a first peripheral edge facing the inner blade surface of the wind turbine blade when installed (see outer periphery of 22 attached to inner surface of the root end 16 in fig. 2), wherein outer dimensions of the bulkhead element substantially corresponds to inner dimensions of the blade root portion (shown in fig. 2), [and has additional components mounted thereto] (“a hatch on the access opening 24” para. 40. The plurality of access openings 24 would mean a plurality of associated hatches).  
However, Bendel fails to anticipate wherein the bulkhead unit further comprises a frame structure extending in the radial direction, the frame structure is configured to be attached to at least the bulkhead element and to arranged relative to said first or second side surface, wherein said frame structure is configured to provide support for mounting of additional components.
Bendel and Kondo are analogous art in that both relate to the field of endeavor of bulkheads. 
Kondo teaches wherein the bulkhead unit further comprises a frame structure (see reinforcing structure 13 including plurality of beams 15, 16a and 16b in fig. 1A) extending in the radial direction (beams of reinforcing structure 13 shown to extend radially from a longitudinal direction in fig. 1A), the frame structure is configured to be attached to at least the bulkhead element (bulkhead web 12 fig. 1A) and to arranged relative to said first or second side surface (reinforcing structure 13 shown to be arranged relative to a side surface of bulkhead web 12 in fig. 1A and fig. 1B), wherein said frame structure is configured to provide support for mounting of additional components (the reinforcing structure 13 would provide support for the mounting of additional components through reinforcing the structure of the bulkhead web 12 in fig. 1A). Kondo teaches that the reinforcing structure 13 “provides sufficient strength and stiffness to help the bulkhead web 12 resist deformation due to the pressurized load” in para. 26.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the vacant section of the bulkhead of Bendel with the reinforcing structure 13 from Kondo so as to ‘provide sufficient strength and stiffness to help the bulkhead web resist deformation due to loading’ as taught by Kondo.

Regarding Claim 4, the combination of Bendel and Kondo comprises the bulkhead unit according to claim 1, characterised in that the frame structure (see reinforcing structure 13 fig. 1A of Kondo, as used to modify Bendel) comprises at least one set of frame elements extending in at least one direction (see plurality of beams 15 and 16 in fig. 1A of Kondo as used to modify Bendel), wherein said at least one set of frame elements is arranged relative to at least one opening formed in the bulkhead element (see opening 24 on right in fig. 2 of Bendel; the beams from Kondo as used to modify the vacant areas of bulkhead in Bendel, would be arranged relative to the at least one opening since it is attached to the bulkhead in said combination).

Regarding Claim 5, the combination of Bendel and Kondo comprises the bulkhead unit according to claim 4, characterised in that said at least one set of frame elements (beams 15 and 16 from Kondo, as used to modify Bendel) comprises a number of first frame elements (see 15 fig. 1A of Kondo, as used to modify Bendel) and, optionally, a number of second frame elements (see 16 fig. 1A of Kondo, as used to modify Bendel), wherein the first frame elements and, optionally , the second frame elements form at least one enclosed area and/or at least one open-ended area (see beams 15 and 16 are shown to form enclosed areas/open-ended areas in fig. 1A of Kondo, as used to modify fig. 1A).
Note: the phrase “optionally” was not determined to cause the claim to be indefinite by Examiner. See MPEP 217.05(h) “Alternative Limitations” subsection II “OPTIONALLY”.

Regarding Claim 6, the combination of Bendel and Kondo comprises the bulkhead unit according to claim 5, characterised in that said at least one enclosed area or said at least one open-ended area has inner dimensions substantially equal to or greater than inner dimensions of at least one opening formed in the bulkhead element (see right opening 24 fig. 2 of Bendel). (in modifying Bendel with the teachings of Kondo, it would have been obvious to have at least one enclosed/open-ended area defined by the beams 15 and 16 from Kondo be larger than an opening 24 in fig. 2 of Bendel so as to maintain functionality of these access openings)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9759184, US 10100806, and US 8181909 – patent grants of prior art cited above.
US 9651023 – discloses a plurality of arrangements for attaching a bulkhead to the inner surface of a wind turbine blade shell via an elastomeric attachment part. 
US 6478254 – discloses a bulkhead having a plurality of beams spanning along the skin of a bulkhead member to increase stiffness.
US 2016/0047356 – discloses an arrangement of deicing a wind turbine blade via hot air, the hot air being supplied by a heater and blower arrangement installed inside the root of the blade, the arrangement being attached to the inner surface of the blade via a bulkhead like structure.
US 10823152 - discloses an arrangement of deicing a wind turbine blade via hot air, the hot air being supplied by a heater and blower arrangement installed inside the root of the blade, the arrangement being attached to the surface of a spar structure in the root area of the blade. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745